Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is a response to an RCE filed on 4/19/2022. The AFCP 2.0 filed on 3/29/2022 is entered.
2.	Claims 1-20 are pending wherein claims 1, 4-5, 8, 11-15, and 19-20 are amended. 
Response
3.	Since a driver for a vehicle having a driving profile, and that same driver also drives a different vehicle (with a profile) do not change a step(s) of receiving a vehicle profile (to modify a vehicle’s actuator(s) according to another vehicle’s actuators – this “modification” feature would be required whether using same driver for a platoon vehicle or not because there are other factors involved – e.g., a different vehicle profile); the examiner respectfully submits that claimed limitations for pending claims do not change (comparing to submitted claims of 11/12/2021),
Since applicant amends independent claims 1, 8, and 15, their dependent claims are also indirectly amended.  New grounds of obvious rejections on 35 USC 103 are presented below.
4.	Pending claims now require: a vehicle and a driver profile are used for a first vehicle; then that same driver profile is used for a second vehicle (a second vehicle in the platoon may required an adjustment on that vehicle profile). The examiner submits that feature is also common with rotating drivers in a convoy/platoon (i.e., a driver for a second vehicle was previously selected to drive a first vehicle – a driver’s profile includes a driver ID to distinguish from another driver profile); however, pending claims require a key claimed concept of modification a driving profile exists for both set of claims (before and after an RCE 4/19/2022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as obvious over Kelkar (US Pat. 11163317 B2). 
A. Per independent claims 1, 8, and 15: Kelkar teaches a computer-implemented method, a system, and a medium, comprising:
Kelkar discloses about “a vehicle profile”.(see Kelkar col. 25 lines 23-34).
receiving, at a first vehicle 106, a vehicle profile of a second vehicle 218, via a network connection/interface wherein the vehicle profile of the second vehicle correlates by network 220 (see Kelkar, Fig. 2).
Kelkar teaches about controlling an acceleration in the same manner between vehicles through cooperative sensing. Kelkar discloses about controlling an ACC unit (i.e., “The relative parameter may include adaptive cruise control (ACC) parameters. The ACC parameters may be used by the principal vehicle 506 to control the subordinate vehicle 508. For example, the ACC parameters may be used to control acceleration and/or deceleration by generating an acceleration control rate and/or modifying a current acceleration control rate (e.g., a target acceleration rate). Likewise, the ACC parameters may control the manner in which the subordinate vehicle 508 adjusts speed, velocity, yaw rate, steering angle, throttle angle, range or distance data, among others. The ACC parameters may also include status information about different vehicle systems the subordinate vehicle 508, such as turn signal status, course heading data, course history data, projected course data, kinematic data, current vehicle position data, and any other vehicle information about the subordinate vehicle.” see Kelkar Fig. 12, and  col. 30 lines 50-67).
receiving a user control input at the first vehicle (i.e., using a sensor to receive speed signals, see Kelkar col. 13 lines 32-36); and
modifying a response of one or more actuators on the first vehicle to the received user control input based on the received vehicle profile of the second vehicle such that the one or more actuators on the first vehicle mimic (e.g., adjusting an acceleration to make both vehicles having a certain distance) the one or more actuators on the second vehicle (see Kelkar Fig. 12 and col. 50 lines 38-43).
and see Kelkar FIG. 17 step 1710  (receiving data by V2V communications, then adjusting a vehicle’s sensor: this feature is modification a vehicle profile); see also Kelkar col.32 lines 48-55 “Suppose the travel route traverses a busy roadway, the principal vehicle 506 may select a subordinate vehicle 508 with cooperating vehicle profile that is similar to the cooperating vehicle profile of the principal vehicle 506. Therefore, the selection of the subordinate vehicle 508 may be based on the type of roadway to be traversed, cooperating vehicle profile, and/or specific cooperating parameters, such as the business parameters, being satisfied.” And see Kelkar col. 47 lines 54-57: “(259) At block 1806, a cooperative position is determined for the principal vehicle 106 and the subordinate vehicle 108. Block 1806 operates in a similar manner as described with respect to blocks 1806 and 1706.”
		Since “a similar manner” of a selected “cooperating vehicle profile” reads on claimed language of “receiving ...a vehicle profile of a second vehicle via a network connection, wherein the second vehicle was previously driven by the user”, Kelkar suggests the claimed concept.
It would be obvious to a person of ordinary skill in the art at the time of the effective filing of the application to use Kelkar’s disclosure to suggest about controlling another vehicle’s acceleration in the same manner between a first vehicle and a second vehicle to keep a constant distance with a little modification between vehicles to save some efforts, and memory allocations.
B. Per dependent claims 7, and 14:  Kelkar also implies that wherein the user control input is received at the first vehicle via a brake pedal system (see Kelkar col. 7 lines 45-50).
C. Per dependent claims 6, 13, and 20:  Kelkar also monitors and compares changes to a threshold (see Kelkar, col. 1 lines 36-40).
	Kelkar suggests to output a warning/report (i.e., from “lane departure warning systems”/” collision warning systems”, and “automatic guided vehicle systems.” to  related parties (see Kelkar, col. 8 lines 55-67).
6.    Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar in view of Rosenzweig (US Pub 20200219070 A1)    
A. Per dependent claims 2, 9, and 16: The rationales and references for a rejection of claim 1 are incorporated.
	Applicant claims that wherein the second vehicle represents an average vehicle based on measured responses of one or more actuators on each of a plurality of vehicles to corresponding measured user control inputs on each of the plurality of vehicles.
	Kelkar does not expressly disclose a vehicle model to be considered as an average vehicle based on measured matching responses.
	However, Rosenzweigh discloses that claimed information (i.e., using a vehicle related information “the make and model (including a version number, if applicable) of the vehicle” see Rosenzweig, para. [0044]).
Thus, it would have been obvious to implement Kelkar with Rosenzweig, to recognize and to control a vehicle based on its made/model since each manufacturer has used its specific manufacturing parameter for each vehicle model in order to identify a vehicle’s specific parameter, and possessing a capability to communicate to each other.
B. Per dependent claims 3, 10, and 17. The rationales and references for a rejection of claim 1 are incorporated.
	Applicant claims that the second vehicle is a specific single vehicle.
For identification, this “single vehicle” may be different from “many vehicles” on the road according to a different manufacturer) - Rosenzweig discloses a specific single vehicle’s identification; i.e., “the make and model (including a version number, if applicable) of the vehicle” see Rosenzweig, para. [0044]).
7.    Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar in view of Lawrenson et al. (US Pub. 20190009785 A1) (hereinafter “Lawrenson”.
A. Per dependent claims 4, 11, and 18:    The rationales and references for a rejection of claim 1 are incorporated.
	Applicant claims that measuring unmodified responses of the one or more actuators on the first vehicle to a plurality of user control inputs for the first vehicle (e.g., slightly braking to slowing down vehicle speed – this step has been done by many neighboring vehicles (in a very short sequence) “the user can select to not use the vehicle profile of the second vehicle” (because there is no need of “not-involved” vehicles’ responses) see the pending spec. para. [0034]); and
storing the measured unmodified responses of the one or more actuators on the first vehicle to a vehicle profile of the first vehicle (i.e., saving inputs/output all parameters by default,  or selecting outputs to save: e.g., selecting unmodified outputs to save: this step has been done by Lawrenson – see Lawrenson para. [0081]).
It would be obvious to a person of ordinary skill in the art at the time of the effective filing of the application to implement Kelkar with Lawrenson to save/record sending information to cooperative vehicles since they would be useful for monitoring vehicle with the same manner of behavior (as evidences).
B. Per dependent claims 5, 12, or 19:   The rationales and references for a rejection of claim 4 are incorporated.
	Kelkar also suggests features of:
- detecting/monitoring road conditions while measuring responses (see Kelkar, col. 6 lines 25-33); 
- monitoring weather conditions while measuring the unmodified responses (i.e., using sensors, see Kelkar col.11 lines 34-39).
Kelkar may not expressly disclose a feature of correlating the monitored road conditions and monitored weather conditions with the unmodified responses stored in the vehicle profile of the first vehicle (i.e., recording surround environment conditions: weather: snow; road conditions: sleet, and vehicle’s status; however, Lawrenson suggests this feature (see Lawrenson et al., para. [0033], [0081]).
Conclusion
8.	Claims 1-20 are rejected.  
9.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662